PER CURIAM.
The sole question on this appeal is raised by an assignment that the trial judge erred in refusing to admit in evidence a judgment entered by a New Jersey State Court (Secondi Judicial District of Essex County) in a suit by a different party against the same defendant for property damages growing out of the same accident for which the present plaintiff brought suit in the court below for personal injuries. The earlier judgment was in no sense res adjudicata of the defendant’s alleged negligence so far as it was material to the instant case. No complaint is otherwise made either as to the trial or submission of the question of the defendant’s alleged negligence.
The judgment of the District Court is affirmed.